Title: To Thomas Jefferson from John Polson, [ca. 20 July 1788]
From: Polson, John
To: Jefferson, Thomas


          
            
              Sir
            
            London. No 29 Villiers Street Strand [ca. 20 July 1788]
          
          When I had the honor of being Introduced to your Excellency at Paris in May 1785, you were so good as tell me that you would write to some Gentlemen in Virginia to know whether the Lands that were Granted to me as the Representative of my Brother William Polson Deceased (being 6000 Acres, he being a Lieutenant in the Virginia Troops before the Battle of the Meadowsin the year 1754,) were Confiscated by any Law of the State of Virginia, Or whether I was at liberty to settle or dispose of them; and in the Month of Sepr. following, Your Excellency informed me that you had Written to Colo. Stephens, who was a Partner in the same Tract with me to know whether my share of the Land was Confiscated or not, and that you had also wrote to another Gentleman on the same Subject, but did not expect an Answer sooner than Christmass. Your Excellency may remember that I waited on you here in April 1786 and showed you the Virginia Gazette No. 349 dated 14 Jany. 1773 wherein Genl. Washington Advertises all the Officers and Soldiers that Served the Campagne of 1754 and their representatives that there Proportion of Land is laid out for them. My share is on the Kanhawa River near the Ohio, and I always paid my proportion of Every expence by my Attorney Mr. Alexr. Craig of Williamsburg Deceased. Your Excellency will confer a great obligation on me, if you will let me know whether my Lands are Confiscated or not, because if they are not, I will take some steps to have them either improved or Sold; and if I am unfortunate enough to have forfeited them for being a British Subject, for it can be only for that cause, for I was not employed in the war on the Continent, you will oblige me much by informing me of it, that I may have an Opportunity of Applying to the Commissioners appointed by Parliament for such Compensation as may appear to them to be equal to my loss. I am obliged to give in my losses in a few days, and if I have no authority to say that my Lands are Confiscated, I will receive nothing for them.
          I hope your Excellency will excuse this liberty, as its a matter of consequence to me, and I have no other means of obtaining information. If the Lands of all British Subjects who did not join the American Army are forfeited, mine must of Course.
          I have the honor to be with great respect Sir Your Excellency’s Most Obedt & most Humble Servant,
          
            Jno. Polson
          
        